 1

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT
10                                 EASTERN DISTRICT OF CALIFORNIA
11

12     GEORGE AVALOS, an individual,                  Case No. 1:20-cv-01709-AWI-JLT
13          Plaintiff,                                ORDER CLOSING THE ACTION
                                                      (Doc. 12)
14     v.
15     MING PLAZA ASSOCIATES, L.P,
16          Defendants.
17

18             The parties have stipulated to the action being dismissed with prejudice. (Doc. 12) The Federal
19   Rules of Civil Procedure Rule 41 makes such stipulations effective immediately with further order of
20   the Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of
21   Court is DIRECTED to close this action.
22

23   IT IS SO ORDERED.
24

25   DATED: ____June 2, 2021                        _____________/s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
26

27

28
